UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSEPH LOUIS YOUNG, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cr-00113-GRA-1)


Submitted:    November 12, 2009             Decided:   January 14, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant. W. Walter
Wilkins, United States Attorney, E. Jean Howard, Assistant
United   States Attorney,  Greenville, South   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               This case is before us after resentencing on remand.

We     earlier      affirmed       Joseph        Louis     Young,      III’s       conviction

pursuant to his guilty plea to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)

(2006),       one   count     of    possession          with    intent      to     distribute

marijuana        and   crack       cocaine,        in     violation         of     21    U.S.C.

§ 841(a)(1), (b)(1)(B) (2006), and one count of possession of a

firearm    during      a    drug    trafficking          crime,   in    violation        of   18

U.S.C. § 924(c)(1)(A) (2006).                    However, we vacated his sentence

and remanded for resentencing after finding procedural error in

the sentence.          United States v. Young, 296 F. App’x 314 (4th

Cir. 2008) (No. 08-4050).

               On remand, the district court sentenced Young to 262

months’ imprisonment.               Young filed a timely notice of appeal.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738    (1967),      in     which    he    states       that    he    has    found     no

meritorious issues for appeal but argues that the district court

constructively         amended       the     indictment.               In    his        pro   se

supplemental brief, Young challenges the validity of his guilty

plea and alleges ineffective assistance of appellate counsel.

              We find the issue raised by counsel and Young’s pro se

challenge to his guilty plea to be foreclosed by the mandate

rule.     The mandate rule bars “relitigation of issues expressly

                                             2
or impliedly decided by the appellate court,” as well as “issues

decided by the district court but foregone on appeal.”                            United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                             Because we

affirmed    Young’s      conviction    in       his   first    appeal,     he    may   not

challenge the conviction in this appeal.

            In his pro se supplemental brief, Young claims that

appellate    counsel      rendered     ineffective        assistance       during      the

first appeal.          Claims of ineffective assistance of counsel are

generally not cognizable on direct appeal.                     See United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997). Rather, to allow for

adequate development of the record, a defendant must bring such

claims in a 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                               See

id.; United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).

An exception exists where the record conclusively establishes

ineffective assistance.           United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999); King, 119 F.3d at 295.                           Because the

record    does    not    conclusively       show      that     Young’s   counsel       was

ineffective,      we    decline   to   consider        Young’s     claim    on    direct

appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Young’s conviction and sentence.                        This court

requires that counsel inform Young, in writing, of the right to

petition    the   Supreme    Court     of       the   United    States   for     further

                                            3
review.     If Young requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this    court    for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Young.           We dispense with oral argument because the

facts   and    legal     contentions    are    adequately      presented    in    the

materials      before    the    court   and    argument   would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                         4